Cooper, Judge,
concurring specially.
I concur in the majority opinion and write only with respect to Division 3 of the opinion. Because I believe that even without the officer’s affidavit, a question of fact existed as to whether appellant exercised ordinary care to keep the premises safe, I agree with the majority that the trial court properly denied summary judgment. However, I cannot conclude as the majority does that the affidavit of the police officer was properly considered in denying the motion for summary judgment. The officer states in his affidavit: “It is my opinion, based upon my training, experience, and investigation of the January 8, 1986 East Atlanta Supermarket robbery and shooting that the robbery and shooting could have been prevented if it were apparent to persons who approach the store that a guard was present.” (Emphasis supplied). The speculative nature of the officer’s statement raises serious questions as to its admissibility, and we have held that an affidavit considered on motion for summary judgment must contain evidentiary matter which the affiant could testify to in court. Chandler v. Gately, 119 Ga. App. 513 (1) (167 SE2d 697) (1969). I am unable to conclude that the officer, even if qualified as an expert in the area of law enforcement, would have been allowed to testify about what “could” have happened.